Tannenwald, J., dissenting: I respectfully disagree with the conclusion reached by the majority. Section 502(a), dealing with the denial of exemptions to feeder organizations, specifies “An organization operated for the primary purpose of carrying on a trade or business for profit.” (Emphasis added.) As the majority points out, that section was directed against the grant of exemption to a commercial organization merely because its profit inured to the benefit of an exempt organization — a situation typified by C. F. Mueller Co. v. Commissioner, 190 F.2d 120 (3d Cir. 1951), revg. 14 T.C. 922 (1950). In my opinion, consideration by the Congress of the effect of competition took place within the “for profit” context. The examples set forth in respondent’s regulations conveniently omit any reference to the “for profit” requirement of the statute. Sec. 1.502-l(b), Income Tax Regs. Although the petitioner herein was carrying on a trade or business, it clearly was not doing so for the primary purpose of profit therefrom. Indeed, as the majority concedes, it was a nonprofit organization and was “operated in such a way that it realize[d] little or no net income” (see p. 215). Such being the case, it simply does not fall within the ban of section 502(a). Neither section 501(e) nor its legislative history, upon which the majority so heavily relies, mandates a contrary conclusion. I see no need to review the legislative history involved, which is set forth in detail in the majority opinion. It is sufficient to note that Congress was aware, as early as 1967, of the position of respondent and of the Court of Claims decision adverse thereto in Hospital Bureau of Standards & Supplies, Inc. v. United States, 141 Ct. Cl. 91, 158 F. Supp. 560 (1958). See S. Rept. 744, 90th Cong., 1st Sess. 200-201 (1967). See also Northern Cal. Central Services, Inc. v. United States, 219 Ct. Cl. 60, 591 F.2d 620, 624 (1979). The subsequent legislative history, relating to the enactment of section 501(e), simply articulates the proposition that that section does not exempt cooperative laundry services such as those engaged in by petitioners. Against this background of dual awareness and narrow articulation, I am not convinced that it can fairly be said that the reenactment doctrine should be applied to support respondent’s regulation. In sum, I would interpret section 501(e) as merely providing an automatic safe harbor for organizations providing the services specified therein, leaving organizations providing other cooperative services free to contend, as does petitioner herein, that they fall within the general exemption of section 501(c)(3). Compare section 302(b)(1) with section 302(b)(2) and (3). Under this approach, I would follow the cases cited in note 6 to the majority opinion (see p. 231) and hold that the petitioner is an exempt organization under section 501(c)(3) and not a feeder organization within the meaning of section 502(a). Featherston, Hall, and Wilbur, JJ., agree with this dissenting opinion.